id office uilc cca_2013010214435650 ---------- number release date from ----------------------- sent wednesday january pm to ---------------------------- cc subject re gated community access it is not appropriate for a revenue_officer to cite sec_7212 to help gain entry to a restricted access community sec_7212 provides that whoever corruptly or by force or threats_of_force endeavors to intimidate or impede any officer_or_employee of the united_states acting in an official capacity under this title or in any other way corruptly or by force of threats_of_force obstructs or impedes or endeavors to instruct or impede the due administration of this title shall upon conviction face monetary fines and imprisonment the plain language of the statute requires proof that the defendant corruptly endeavored to obstruct or impede the due administration of the internal revenue laws the courts have interpreted the term corruptly to mean performed with the intention to secure an unlawful benefit for oneself or for another it is highly unlikely that the action of a security guard third-party resident or other entity denying a revenue_officer entry would rise to the level of corruptly as defined by the courts
